Citation Nr: 0939749	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to July 17, 2008, 
for the assignment of a 10 percent evaluation of peripheral 
neuropathy of the left upper extremity.  

2.  Entitlement to an effective date prior to July 17, 2008, 
for the assignment of a 10 percent evaluation of peripheral 
neuropathy of the right upper extremity.  

3.  Entitlement to an effective date prior to July 17, 2008, 
for the assignment of a 10 percent evaluation of peripheral 
neuropathy of the left lower extremity.  

4.  Entitlement to an effective date prior to July 17, 2008, 
for the assignment of a 10 percent evaluation of peripheral 
neuropathy of the right lower extremity.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 
1975 and July 1980 to November 1992.  He also had subsequent 
service in the Nebraska Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In a March 
2008 rating decision, the RO denied the Veteran's claim for 
service connection of hypertension, to include as due to 
service-connected diabetes mellitus.  In an August 2008 
rating decision, the RO granted the Veteran's claims for 
service connection of peripheral neuropathy of the left upper 
extremity, right upper extremity, left lower extremity and 
right lower extremity, and assigned a noncompensable 
evaluation for each extremity, prior to July 17, 2008, and a 
10 percent evaluation since then.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran was afforded a Travel Board hearing in April 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At this hearing, the Veteran and his representative requested 
that the record be held open for 60 days to allow for the 
submission of additional evidence.  See 38C.F.R. § 20.709 
(2008).  Evidence in the form of a letter from a private 
physician was received, and the Veteran has waived initial RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2008).  
Accordingly, the Board may proceed with adjudication of the 
present appeal and consider this evidence.

Also, at the hearing the Veteran raised claims for increased 
evaluations of peripheral neuropathy of each of the upper and 
lower extremities.  These claims are hereby REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The RO received the Veteran's claims for service 
connection of peripheral neuropathy of the left upper 
extremity, right upper extremity, left lower extremity and 
right lower extremity on January 11, 2005, at which time it 
was factually ascertainable that peripheral neuropathy of 
each extremity was demonstrated by mild wholly sensory 
involvement.

2.  It has not been shown by competent and probative evidence 
that the Veteran incurred hypertension in service, that 
hypertension manifested to a compensable degree within the 
first post-service year or that hypertension is causally 
related to service or service-connected diabetes mellitus, 
including by aggravation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 11, 2005, 
but no earlier, are met for the assignment of a 10 percent 
evaluation for of peripheral neuropathy of the left upper 
extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

2.  The criteria for an effective date of January 11, 2005, 
but no earlier, are met for the assignment of a 10 percent 
evaluation for of peripheral neuropathy of the right upper 
extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

3.  The criteria for an effective date of January 11, 2005, 
but no earlier, are met for the assignment of a 10 percent 
evaluation for of peripheral neuropathy of the left lower 
extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

4.  The criteria for an effective date of January 11, 2005, 
but no earlier, are met for the assignment of a 10 percent 
evaluation for of peripheral neuropathy of the right upper 
extremity.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

5.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claims for an earlier effective date, 
considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  

Moreover, the Veteran has been represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained a medical opinion as 
to the etiology of his claimed hypertension, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400.  An appeal from the initial assignment of a disability 
rating, as in this case, requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, the Veteran seeks assignment of 
the date of his claim for the grant of 10 percent evaluations 
for peripheral neuropathy of each lower and upper extremity.

Diagnostic Code 8521 addresses incomplete paralysis of the 
external popleatal nerve and is the diagnostic code under 
which the Veteran's peripheral neuropathy of each lower 
extremity is evaluated.  Under Diagnostic Code 8521 a 10 
percent rating is for mild incomplete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2008).

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve and is the diagnostic code under which the 
Veteran's peripheral neuropathy of each upper extremity is 
evaluated.  Under Diagnostic Code 8515 a 10 percent rating is 
for mild incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As mentioned above, the Veteran seeks the date of his initial 
service connection claim as the effective date for the 
assignment of a 10 percent disability evaluation for 
peripheral neuropathy of each of the upper and lower 
extremities.  The record discloses that the RO received the 
Veteran's claims on January 11, 2005.  In the August 2008 
rating decision, the RO granted service connection for 
peripheral neuropathy for each upper and lower extremity and 
assigned each extremity a 10 percent disability evaluation, 
effective July 17, 2008, the date of a private treatment 
record noting diffuse neuropathy by nerve conduction studies 
in each of the upper and lower extremities.  At the time, the 
Veteran reported bilateral distal lower extremity numbness 
and bilateral hand numbness.  
At his April 2009 hearing, the Veteran explained that he had 
had this symptomatology throughout the course of his claim.  
He related that his symptoms of numbness and tingling in the 
extremities had been the same as documented in the 
aforementioned July 2008 private treatment record as when he 
first filed his claim in January 11, 2005.  This, he 
reasoned, entitled him to an effective date back to the 
original claims for service connection.  The Veteran stated 
that he served as a medic during his service.  

Also of record is an April 2009 letter from a private 
physician.  In this letter, the physician relates that from 
examination of the Veteran's prior charts, that he had had 
diabetes and diabetic peripheral neuropathy since before 
2005.

Affording the Veteran the benefit of the doubt, an effective 
date of January 11, 2005, is granted for the assignment of a 
10 percent evaluation for peripheral neuropathy of each of 
the upper and lower extremities.  Medical evidence is not 
limited to that which is provided by doctors.  Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Moreover, the Veteran is 
competent to relate his observations of his symptoms of 
numbness and tingling in the extremities and his description 
of this symptomatology is supported by the opinion of a 
medical professional, as outlined in the April 2009 letter.  
Accordingly, an effective date of January 11, 2005, for the 
assignment of a 10 percent evaluation is granted for 
peripheral neuropathy of the left upper extremity, the right 
upper extremity, the left lower extremity and the right lower 
extremity.

In closing, the Board notes that the Veteran is not seeking 
an effective date earlier than the date of his claim.  In any 
event, such an effective date could not be established.  The 
Veteran had not previously filed a claim for service 
connection of peripheral neuropathy, and diabetes mellitus 
type 2 and acute and subacute peripheral neuropathy were 
disabilities subject to service connection at the time he 
filed his claim.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Administration, 32 F Supp 2d 
1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  See also 38 C.F.R. 
§ 3.309 (2004).  Accordingly, an effective date prior to the 
original claim for service connection cannot be 
substantiated.

Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2008).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension, if the disability became manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection on a presumptive basis is not available where the 
service performed is ACDUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. at 476-78 (1991).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the service treatment records reveals no 
complaints or treatment for hypertension.  Diastolic blood 
pressure was 82 on three occasions but otherwise ranged from 
58 to 80.  All systolic readings were 130 or below.  The 
Veteran's DD Form 214s show that he served as a Camera 
Recording Specialist for his first period of active duty and 
as an Air Weapons Director for his second period of active 
duty.  

In October 1975 the Veteran was afforded a VA orthopedic 
examination, related to other claims.  At this time, his 
sitting and standing blood pressure were 102/58 and 110/60, 
respectively.  His blood pressure sitting after exercise was 
130/44 and 2 minutes after exercise it was 110/54.  

The Veteran has submitted private treatment records from 
S.S., M.D. dated from January 1996 to October 2004.  These 
records document a highest systolic reading of 140 in April 
2002 and a highest diastolic reading of 92 in October 2004.  
Otherwise, systolic readings ranged from 112 to 140 and 
diastolic readings ranged from 72 to 86.  

A March 2006 VA treatment note pertaining to diabetes 
mellitus documents a blood pressure reading of 127/64.  
Thereafter, the Veteran was provided a VA examination in 
furtherance of substantiating his claim. 

A December 2007 report of VA examination, notes that the 
Veteran was first diagnosed as having hypertension in October 
2007, when his blood pressure measured 139/83.  Blood 
pressure readings of 150/90, 152/90 and 150/88 were obtained.  
The examiner reviewed the pertinent evidence and diagnosed 
essential hypertension.  The examiner noted that this 
diagnosis was less likely than not due to or aggravated by 
diabetes because hypertension was only diagnosed two months 
prior and that the Veteran had normal renal functioning upon 
examination.  The examiner also noted that a chest X-ray was 
normal, thus showing that the Veteran did not have 
hypertensive heart disease.  The examiner felt that essential 
hypertension was more related to gender, age, race, genetics 
and body habitus, than due to or aggravated by diabetes.  

Subsequent private and VA records note document recorded 
blood pressure readings.  In this regard, the highest blood 
pressure reading is 136/91.  

At his Board hearing in April 2009, the Veteran related his 
history of being diagnosed as having diabetes in 1997 and 
hypertension in 2007, well after the diagnosis of diabetes.  
He related further, in regards to whether he had been told 
that he had renal dysfunction, that some blood had been found 
in his urine.  The Veteran's representative highlighted this 
fact and intimated that because of this hypertension may be 
attributable to the service-connected diabetes.  He also 
argued that the rationale of the December 2007 VA examiner 
was faulty based upon the timeline of diagnosis of diabetes 
and hypertension.  The Veteran stated that he had served as a 
medic during his service.  

Entitlement to service connection for hypertension is not 
established.  VA regulations provide that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  Here, the service treatment 
records show predominantly normal blood pressure readings.  A 
reading of 90 was never shown.  Thereafter, there is no 
further evidence of an elevated blood pressure reading until 
October 2004, almost 12 years after service, and hypertension 
was not diagnosed until October 2007.  There is no credible 
evidence of chronic hypertension in service or of a 
continuity of elevated readings from service until 2007.  The 
Veteran's testimony and medical evidence show the first 
evidence of consistently elevated blood pressure readings and 
diagnosis of hypertension well after the first post-service 
year; thus, the claim cannot be established on a presumptive 
basis.  There is no competent medical evidence attributing 
hypertension to service.  Although the Veteran has testified 
that he was trained as a medic, the Veteran does not have 
sufficient training to medically attribute hypertension to 
service or his service-connected diabetes, as such more 
medical expertise is required to opine on such a 
relationship.  See Jandreau, supra.  The competent and 
probative December 2007 VA examination contains a diagnosis 
of essential hypertension and finds that this is less likely 
than not due to or aggravated by the Veteran's service-
connected diabetes mellitus. Hypertension, standing alone and 
not the result of diabetes-induced renal disease, i.e., 
essential hypertension, is not found among the complications 
of diabetes mellitus.  Flynn v. Brown, 6 Vet. App. 500, 506 
(1994).  For these reasons, the preponderance of the evidence 
is against the claim and it must be denied.

In closing, the Board notes that the Veteran has testified to 
having blood in his urine and that this demonstrates renal 
dysfunction in contradiction of the December 2007 VA 
examiner's opinion.  Nonetheless, the Veteran is not 
competent to make this assertion and such an assertion is not 
supported by the record.  Such an assertion requires 
appropriate medical training.  See Jandreau, supra.  
Likewise, his assertions regarding the timeline of the 
diagnosis and hypertension have no probative value.  Id.  The 
Board thus finds that the examination was adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).


ORDER

Entitlement to an effective date of January 11, 2005, but no 
earlier, is granted, for the assignment of a 10 percent 
evaluation of peripheral neuropathy of the left upper 
extremity, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an effective date of January 11, 2005, but no 
earlier, is granted, for the assignment of a 10 percent 
evaluation of peripheral neuropathy of the right upper 
extremity, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an effective date of January 11, 2005, but no 
earlier, is granted, for the assignment of a 10 percent 
evaluation of peripheral neuropathy of the left lower 
extremity, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to an effective date of January 11, 2005, but no 
earlier, is granted, for the assignment of a 10 percent 
evaluation of peripheral neuropathy of the right lower 
extremity, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


